 



EXHIBIT 10.1
THE BON-TON STORES, INC.
RESTRICTED STOCK AGREEMENT
This is a Restricted Stock Agreement dated as of February 4, 2008 (“Agreement”),
between The Bon-Ton Stores, Inc. (the “Company”) and the undersigned
(“Grantee”). This Agreement is entered into pursuant to the provisions of the
Plan (as defined below) and in connection with a certain employment agreement
entered into by and between the Grantee and the Company on August 24, 2004, and
as such has been amended from time to time (including the Third Amendment to
Employment Agreement, entered into on July 19, 2007 (the employment agreement,
including all amendments thereto being referred to herein as the “Employment
Agreement”). This Agreement is intended to be consistent with the Employment
Agreement and specifically those provisions of the Employment Agreement
regarding the grant of a “Fiscal Year 2008 Performance-Based Restricted Share
Grant” to be made on or about February 4, 2008, and shall be so interpreted. To
the extent any provision hereof is inconsistent with the provisions of the
Employment Agreement, the provisions of the Employment Agreement shall be given
effect. To the extent the definition of any terms defined in the Employment
Agreement is modified from time to time by amendments made to the Employment
Agreement, the definition as in effect at the relevant time shall apply for
purposes of this Agreement. All determinations regarding the vesting of
Restricted Stock hereunder shall be made by the Committee (as that term is
defined in the Plan) consistent with the Plan’s provisions regarding
performance-based compensation.
1. Definitions. As used herein:
(a) “Date of Grant” means February 4, 2008, the date on which the Company
awarded the Restricted Stock.
(b) “Forfeiture Date” means any date as of which Grantee’s rights to all or any
portion of the Restricted Stock are forfeited pursuant to applicable provisions
of this Agreement.
(c) “Plan” means The Bon-Ton Stores, Inc. Amended and Restated 2000 Stock
Incentive and Performance-Based Award Plan.
(d) “Restricted Period” with respect to any shares of Restricted Stock means the
period beginning on the Date of Grant and ending on the Vesting Date applicable
to such shares.
(e) “Vesting Date” with respect to any shares of Restricted stock means the date
set as a vesting date pursuant to Paragraph 2 hereof.
All other capitalized terms used herein shall have the meaning set forth in the
Employment Agreement or in the Plan, as applicable. In the event of any
inconsistency in the definition contained in the Employment Agreement and that
contained in the Plan, the definition in the Employment Agreement shall control.

 

 



--------------------------------------------------------------------------------



 



2. Grant of Restricted Stock. Subject to the terms and conditions set forth
herein and in the Plan, the Company grants to Grantee 365,854 shares of the
Company’s Common Stock, par value $.01 (the “Restricted Stock”). Of the
Restricted Stock subject to this Agreement, fifty percent (50%) is subject to
vesting (or forfeiture) on the basis of the achievement of certain performance
goals established for the Company’s 2008 fiscal year (i.e., the fiscal year
ending on or about January 31, 2009), and the remaining fifty percent (50%) is
anticipated as being vested (or forfeited) on the basis of the achievement of
performance goals to be established for the Company’s 2009 fiscal year (i.e.,
the fiscal year ending on or about January 31, 2010). The two portions of the
Restricted Stock are referred to herein as the “2008 Performance Shares Based
Upon Company Performance For Fiscal Year 2008” and the “2008 Performance Shares
Based Upon Company Performance For Fiscal Year 2009,” respectively. Except as
otherwise provided herein, the Restricted Stock shall vest (or be forfeited) as
follows:
(a) 2008 Performance Shares Based Upon Company Performance For Fiscal Year 2008.
The 2008 Performance Shares Based Upon Company Performance For Fiscal Year 2008
shall become vested or shall be forfeited as a result of the achievement or
non-achievement of performance targets for the selected performance metrics
(among Net Income, GMROI Dollars ($); Total Sales, and EBITDA) established for
the Company’s 2008 fiscal year by the Committee. These performance targets shall
be in line with the respective targets under the Company Plan for its 2008
fiscal year as well as in line with the respective targets established with
respect to bonuses payable under the Company’s Cash Bonus Plan for the Company’s
2008 fiscal year, all as determined by the Committee consistent with the Plan
and in the normal course (i.e., in the first quarter of the Company’s 2008
fiscal year).
The Vesting Date with respect to the 2008 Performance Shares Based Upon Company
Performance For Fiscal Year 2008 shall be as of January 31, 2009, subject to the
Committee’s certification in writing of its determination of the level of
achievement of the performance goals established in connection with the vesting
of such shares of Restricted Stock (without regard to whether Grantee has
remained employed by the Company or an Affiliate of the Company after the
Vesting Date). Any 2008 Performance Shares Based Upon Company Performance For
Fiscal Year 2008 not vested as a result of such determination shall be
considered as having been forfeited as of January 31, 2009.
(b) 2008 Performance Shares Based Upon Company Performance For Fiscal Year 2009.
The 2008 Performance Shares Based Upon Company Performance For Fiscal Year 2009
shall become vested or shall be forfeited as a result of the achievement or
non-achievement of performance targets for the selected performance metrics
(among Net Income, GMROI Dollars ($); Total Sales, and EBITDA) established for
the Company’s 2009 fiscal year by the Committee. These performance targets shall
be in line with the respective targets under the Company Plan for its 2009
fiscal year as well as in line with the respective targets established with
respect to bonuses payable under the Company’s Cash Bonus Plan for the Company’s
2009 fiscal year, all as determined by the Committee consistent with the Plan
and in the normal course (i.e., in the first quarter of the Company’s 2009
fiscal year).

 

 



--------------------------------------------------------------------------------



 



The Vesting Date with respect to the 2008 Performance Shares Based Upon Company
Performance For Fiscal Year 2009 shall be as of January 30, 2010, subject to the
Committee’s certification in writing of its determination of the level of
achievement of the performance goals established in connection with the vesting
of such shares of Restricted Stock (without regard to whether Grantee has
remained employed by the Company after the Vesting Date). Any 2008 Performance
Shares Based Upon Company Performance For Fiscal Year 2009 not vested as a
result of such determination shall be considered as having been forfeited as of
January 30, 2010.
(c) Termination of Employment. Any Restricted Stock that is not earned and
vested on the effective date of the Grantee’s termination of employment for any
reason shall be forfeited (if not already forfeited), subject to the following:
(i) In the event that the Grantee is discharged without Cause or resigns for
Good Reason after the Date of Grant and prior to January 31, 2009, the 2008
Performance Shares Based Upon Company Performance For Fiscal Year 2008 shall
become vested to the same extent such Restricted Stock would have become vested
had the Grantee remained employed with the Company or an Affiliate of the
Company through the date that the Committee makes a determination regarding the
achievement of the performance goals established for the Company’s 2008 fiscal
year; provided, however, that no portion of the 2008 Performance Shares Based
Upon Company Performance For Fiscal Year 2008 shall be vested in such a
situation unless the Grantee executes a general release as required under
applicable provisions of the Employment Agreement.
(ii) In the event that the Grantee is discharged without Cause or resigns for
Good Reason on or after February 1, 2009 and before the end of the Company’s
2009 fiscal year, the 2009 Performance Shares shall become vested to the same
extent such Restricted Stock would have become vested had the Grantee remained
employed with the Company or an Affiliate of the Company through the date that
the Committee makes a determination regarding the achievement of the performance
goals established for the Company’s 2009 fiscal year; provided, however, that no
portion of the 2008 Performance Shares Based Upon Company Performance For Fiscal
Year 2009 shall be vested in such a situation unless the Grantee executes a
general release as required under applicable provisions of the Employment
Agreement.
3. Restrictions on Restricted Stock. Subject to the terms and conditions set
forth herein and in the Plan, Grantee shall not be permitted to sell, transfer,
pledge or assign any Restricted Stock during such shares’ Restricted Period.
4. Lapse of Restrictions. Subject to the terms and conditions set forth herein
and in the Plan, the restrictions on Restricted Stock set forth in Paragraph 3
shall lapse on the date such shares become vested.
5. Forfeiture Dates and Forfeiture of Restricted Stock. Subject to the terms and
conditions set forth herein and in the Plan;
(a) If Grantee’s employment with the Company or an Affiliate of the Company
terminates during the Restricted Period for any reason, such date shall be the
Forfeiture Date, and Grantee shall forfeit any Restricted Stock still subject to
restrictions as of such Forfeiture Date, except as provided above in
Paragraph 2(c).

 

 



--------------------------------------------------------------------------------



 



(b) Any shares that may become vested or forfeited while Grantee remains
employed by the Company or an Affiliate of the Company pursuant to Paragraph
2(a) or 2(b) above shall be forfeited, to the extent not vested as of the
applicable date set forth in Paragraph 2(a) or 2(b), as the case may be (such
date being the applicable Forfeiture Date).
(c) Any shares that may become vested or forfeited after a termination of
Grantee’s employment in accordance with Paragraph 2(c) above shall be forfeited,
to the extent not vested, as of the applicable date set forth in Paragraph 2(a)
or 2(b), as the case may be (such date being the applicable Forfeiture Date).
(d) Upon a forfeiture of any shares of Restricted Stock as provided in this
Paragraph 5, the shares of Restricted Stock so forfeited shall be reacquired by
the Company without consideration.
6. Rights of Grantee. Except for the restrictions set forth in Paragraph 3 and
the provisions respecting dividends on Restricted Stock set forth in
Paragraph 7, during the Restricted Period Grantee shall have all of the rights
of a shareholder with respect to the Restricted Stock, including the right to
vote the Restricted Stock to the same extent that such shares could be voted if
they were not subject to the restrictions set forth in this Agreement.
7. Dividends on Restricted Stock. No dividends shall accrue or be paid to the
Grantee with respect to any shares of Restricted Stock for any period prior to
the date such shares become vested.
8. Change of Control of Company. Notwithstanding any other provisions of this
Agreement, the following provisions shall apply on the occurrence, after the
Date of Grant, of a Change of Control (as defined, from time to time, in the
Employment Agreement):
(a) If the Change of Control occurs during the Company’s 2008 fiscal year, one
hundred percent (100%) of the 2008 Performance Shares Based Upon Company
Performance For Fiscal Year 2008 and fifty percent (50%) of the 2008 Performance
Shares Based Upon Company Performance For Fiscal Year 2009 shall become vested
without regard to the achievement of the goals established for the Company’s
2008 or 2009 fiscal years on the third month anniversary of the date of the
Change of Control, provided the Grantee remains employed by the Company or an
Affiliate of the Company through such date, or on such earlier date following
the Change of Control if the Grantee is terminated by the Company or an
Affiliate of the Company without Cause.
Vesting of the remaining fifty percent (50%) of the 2008 Performance Shares
Based Upon Company Performance for Fiscal Year 2009 shall be based upon the
performance metrics and numerical values for the performance metrics selected by
the HRCC or successor company’s compensation committee for the Company’s Fiscal
Year 2009 (or, if different, the applicable fiscal year following the year in
which the Change of Control occurs), provided Grantee remains employed by the
Company or, or an Affiliate of the Company or, if applicable, a successor
company, through the last day of the Company’s 2009 fiscal year (or, if

 

 



--------------------------------------------------------------------------------



 



different, such applicable subsequent fiscal year). It is understood that
Grantee shall forfeit this remaining fifty percent (50%), in the event that he
resigns from the Company, or an Affiliate of the Company or, if applicable, a
successor company, whether with or without Good Reason, prior to the end of the
Company’s 2009 fiscal year (or, if different, such applicable subsequent fiscal
year of the successor company), or is discharged by the Company, or an Affiliate
of the Company or, if applicable, a successor company, with or without Cause,
prior to the end of the Company’s Fiscal Year 2009 (or, if different, such
applicable subsequent fiscal year).
(b) If the Change of Control occurs during the Company’s 2009 fiscal year, one
hundred percent (100%) of the 2008 Performance Shares Based Upon Company
Performance For Fiscal Year 2009 shall become vested without regard to the
achievement of the goals established for the Company’s 2009 fiscal year on the
third month anniversary of the date of the Change of Control; provided the
Grantee remains employed by the Company or an Affiliate of the Company through
such date, or on such earlier date following the Change of Control if the
Grantee is terminated by the Company or an Affiliate of the Company without
Cause.
9. Notices. Any notice to be given to the Company shall be addressed to the
Controller of the Company at its principal executive office, and any notice to
be given to the Grantee shall be addressed to the Grantee at the address then
appearing on the personnel records of the Company or the Affiliate of the
Company by which he or she is employed, or at such other address as either party
hereafter may designate in writing to the other. Any such notice shall be deemed
to have been duly given when personally delivered, by courier service such as
Federal Express, or by other messenger, or when deposited in the United States
mail, addressed as aforesaid, registered or certified mail, and with proper
postage and registration or certification fees prepaid.
10. Securities Laws. The Committee may from time to time impose any conditions
on the Restricted Stock as it deems necessary or advisable to ensure that all
rights granted under the Plan satisfy the conditions of Rule 16b-3 promulgated
pursuant to the Securities Exchange Act of 1934, as amended.
11. Delivery of Shares. Upon the determination that any portion of the
Restricted Stock has become vested, the Company shall notify Grantee (or
Grantee’s personal representative, heir or legatee in the event of Grantee’s
death) that the restrictions on an installment of Restricted Stock have lapsed,
and shall, without payment from Grantee for such Restricted Stock, upon such
Grantee’s request deliver a certificate for such Restricted Stock without any
legend or restrictions, except for such restrictions as may be imposed by the
Committee, in its sole judgment, under Paragraph 10, provided that no
certificates for shares will be delivered to Grantee (or to his or her personal
representative, heir or legatee) until appropriate arrangements have been made
with the Company for the withholding of any taxes which may be due with respect
to such shares. The Company may condition delivery of certificates for shares
upon the prior receipt from Grantee of any undertakings which it may determine
are required to assure that the certificates are being issued in compliance with
federal and state securities laws. The right to payment of any fractional shares
shall be satisfied in cash, measured by the product of the fractional amount
times the Fair Market Value of a share on the Vesting Date.

 

 



--------------------------------------------------------------------------------



 



12. Status of Restricted Stock. The Restricted Stock is intended to constitute
property that is subject to a substantial risk of forfeiture during the
Restricted Period, and subject to federal income tax in accordance with section
83 of the Internal Revenue Code of 1986, as amended (the “Code”). Section 83
generally provides that Grantee will recognize compensation income with respect
to each installment of the Restricted Stock on the date such installment ceases
to be subject to a substantial risk of forfeiture in an amount equal to the then
fair market value of the shares for which restrictions have lapsed.
Alternatively, Grantee may elect, pursuant to Section 83(b) of the Code, to
recognize compensation income for all or any part of the Restricted Stock at the
Date of Grant in an amount equal to the fair market value of the Restricted
Stock subject to the election on the Date of Grant. Such election must be made
within 30 days of the Date of Grant and Grantee shall immediately notify the
Company if such an election is made. Grantee should consult his or her tax
advisors to determine whether a Section 83(b) election is appropriate.
13. Administration. This Award has been granted pursuant to and is subject to
the terms and provisions of the Plan. All questions of interpretation and
application of the Plan and this Award shall be determined by the Committee. The
Committee’s determination shall be final, binding and conclusive.
14. Award Not to Affect Employment. Nothing herein contained shall affect the
right of the Company or an Affiliate of the Company to terminate Grantee’s
employment, services, responsibilities, duties, or authority to represent the
Company or an Affiliate of the Company at any time for any reason whatsoever.
15. Withholding of Taxes. Whenever the Company proposes or is required to
deliver or transfer shares in connection with this Award, the Company shall have
the right to (a) require the Grantee to remit to the Company an amount
sufficient to satisfy any federal, state and/or local withholding tax
requirements prior to the delivery or transfer of any certificate or
certificates for such shares or (b) take whatever action it deems necessary to
protect its interest with respect to tax liabilities. In addition, Grantee shall
have the right to have such withholding tax requirements satisfied, either in
whole or in part, by means of a relinquishment back to, the Company of a number
of shares as to which Grantee’s interest is fully vested having a Fair Market
Value equal to the amount of such withholding tax requirements as Grantee
indicates he wants to meet by such means.
16. Governing Law. The validity, performance, construction and effect of this
Agreement shall be governed by the laws of the Commonwealth of Pennsylvania,
without giving effect to principles of conflicts of law.
17. Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter herein. This Agreement supersedes all prior agreements and
understandings between the parties with respect to such subject matter, except
that the Employment Agreement shall control in the event of any inconsistencies
between this Agreement and the Employment Agreement.

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties, intending to be legally bound, have executed
this Agreement as of the day and year first above written.

            THE BON-TON STORES, INC.
      By:   /s/ KEITH E. PLOWMAN         Keith E. Plowman        Executive Vice
President              /s/ BYRON BERGREN       Byron Bergren           

 

 